Exhibit 10.1

 

March 3, 2016

 

Kathleen A. Browne

80 Georgian Ct.

Rochester, NY 14610

  

 

Dear Kathy:

 

In connection with the change in your position as Chief Financial Officer of
Torvec, Inc. to a full time role your annual compensation will be modified as
follows:

 

 Effective March 1, 2016

 $150,000

 Effective June 1, 2016

 $200,000

                                       

 

Your employment continues at the convenience of the Company and your roles and
responsibilities can be changed from time to time as deemed necessary by
management. You will be eligible to participate in all of the Company’s benefit
programs. In the event that Torvec terminates your employment status without
cause, or removes you as the company’s Chief Financial Officer, or there is a
change in control of the company, you will receive 6 months’ pay as severance.

 

Please review and sign this offer letter as confirmation of your acceptance of
the terms of your employment and return to my attention.

 

Sincerely,

/s/ Richard A. Kaplan

 

Richard A. Kaplan

Chief Executive Officer

Torvec, Inc.

 

 

Accepted: /s/ Kathleen A. Browne

 

Date: March 3, 2016          